Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed because the prior art or the prior art of record specifically, US 2019/0005069 A1 to Filgueiras de Araujo et al and US 20080201282 A1 to Garcia, does not disclose:
. . . . generating a three-dimensional model of at least a portion of a locale . . . . applying to an input layer of the network: (i) an encoding of a training image of the locale; and (ii) a supervisor tracking point location on the training image, the supervisor tracking point location being the location of the tracking point on the training image; generating, in response to the applying of the training image, a tracking point inference at the output node of the network using a set of internal weights of the network; and updating the set of internal weights based on a delta between the tracking point inference and the supervisor tracking point location, of claim 1 combined with other features and elements of the claim;
Claims 2-10 depend from an allowable base claim and are thus allowable themselves;
. . . . an input layer configured to receive an encoding of an image of a locale; a set of internal weights which encode information associated with: (i) the locale; and (ii) a tracked point in the locale; an output layer having a set of output nodes and configured to provide an output based on: (i) the image as received at the input layer; and (ii) the set of internal weights; and a first point tracking node in the output layer that tracks the tracked point in the image, of claim 11 combined with other features and elements of the claim;
Claims 12-17 depend from an allowable base claim and are thus allowable themselves..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662